          Case 18-20308          Doc 98        Filed 07/28/20         Entered 07/28/20 17:42:29        Page 1 of 1

                           United States Bankruptcy Court
                                       District of Connecticut
                                                                                                  Filed and Entered
                                                                                                      On Docket
                                                                                                    July 28, 2020


In re:
         Pablo Ortega                                                                       Case Number: 18−20308
         Debtor*                                                                            Chapter: 13




                                  ORDER ON OBJECTION TO PROOF OF CLAIM(S)


           The Objection to the Proof of Claim of Dictech Financial, LLC f/k/a Green TreeServicing, LLC, Claim
number(s) 7−1, filed pursuant to Fed. R. Bankr. P. 3007 dated July 1, 2020 (the "Objection to Claim", ECF No. 62),
having come before the Court after notice and a hearing, see 11 U.S.C. § 102(1), and the Court having considered the
Objection to Claim and any response filed to the Objection to Claim, it appearing that cause exists to sustain the
Objection to Claim; it is hereby



            ORDERED: The Proof of Claim of Dictech Financial, LLC f/k/a Green TreeServicing, LLC, Claim No.
7−1, in the amount of $278,661.72 is hereby disallowed .



Dated: July 28, 2020                                                                      BY THE COURT




United States Bankruptcy Court                                                      Tel. (860) 240−3675
District of Connecticut                                                             VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                          * Voice Case Information System
Hartford, CT 06103                                                                  http://www.ctb.uscourts.gov
                                                                                    Form 123 −
*For the purposes of this order, "Debtor" means "Debtors" where applicable.
